DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150108319 A1(Duncan et al).
As to claim 2, Duncan et al ‘319 discloses an automated agricultural machine comprising fixed bases 410/411/412 disposed on farmland 54; two first direction movement guide parts 421/423 installed on the fixed bases so as to be spaced apart from the farmland and disposed to be spaced apart from each other; first-direction movement trolleys 426a/426b each configured to travel on one of the first-direction movement guide parts; automatic spraying device 330/430 configured to travel on second-direction movement guide parts 425 each connected to one of the first-direction movement trolleys, except for the specific recitation wherein traveling control of the first-direction movement trolleys and winding control of the second-direction movement guide parts are performed on the basis of at least any one of the trigonometric function principle and the Pythagorean theorem.  See Figures 4, 5 and 6A and paragraphs [0023,0046-0048, 0064-0070].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the traveling control of the first-direction movement trolleys and winding control of the second-direction movement guide parts are performed on the basis of at least any one of the trigonometric function principle and the Pythagorean theorem in the apparatus of Duncan et al ‘319, since the embodiment in Figure 6A is based on three sides of a triangle formed by the distance of the first-direction movement trolleys 426a/426b from the fixed base 410 and the location of the second the automatic spray device on the second-direction movement guide parts which forms the other side of the triangle and therefore the traveling control would be determined by trigonometric function principle and the Pythagorean theorem.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Payne et al ‘370, Bolyard et al ‘357 and Hour ‘648 disclose various automatic sprayers on guide parts and trolleys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752